Citation Nr: 1122543	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  08-19 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

1.  Entitlement to an extraschedular rating for bilateral hearing loss.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from November 1960 to October 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and June 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In April 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

The Board remanded this matter in May 2010.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran asserts that he is unable to perform his occupation due to his service-connected hearing loss disability.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for unemployability because of the severity of service-connected disability is part of an increased rating claim once such claim is raised by the record.  Thus, the Board has restyled the claims on appeal to include the claim for a TDIU.  




The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bilateral hearing loss results in interference with his employment and presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards.  


CONCLUSION OF LAW

The criteria for an initial extraschedular disability rating of 10 percent for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.
The RO provided the Veteran with VCAA notice regarding his claim for an increased rating for bilateral hearing loss.  The letter advised the Veteran of the evidence required to substantiate the claim and informed him what evidence VA was responsible for obtaining and what evidence VA would assist him in obtaining.  The letter explained how disability ratings and effective dates are determined.  This letter satisfied the timing requirements set forth in Pelegrini, as it was provided prior to the rating decision on appeal.

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim.  The record on appeal includes relevant medical records service identified by the Veteran.  The Veteran has been afforded a VA examination. 

The Board finds that all necessary development and notification has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Analysis of Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In other cases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in the case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's hearing loss disability has been evaluated pursuant to 38 C.F.R. 
§ 4.85, Diagnostic Code (DC) 6100 (2010).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85 (2010).  The degree of disability resulting from service-connected defective hearing is mechanically determined by applying the numeric designations assigned to the rating schedule after audiometric evaluations are conducted.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Results of the evaluations are analyzed using Tables VI, VIA and VII, identified in 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation under Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will then be evaluated separately.  38 C.F.R. § 4.86(b) (2010).

Hearing impairment based only on puretone threshold averages under Table VIA will be used when the examiner certified that the use of a speech discrimination test was not appropriate because of the language difficulties, inconsistent speech discrimination scores, etc. or when indicated under the provisions of § 4.86.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a)(2010).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation under Table VI or Table VIA, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral.  Each ear will then be evaluated separately.  38 C.F.R. § 4.86(b) (2010).

The Veteran had a VA examination in May 2007.  The audiological evaluation obtained the following pure tone thresholds, in decibels:

HERTZ

1000
2000
3000
4000
RIGHT
55
50
90
-
LEFT
20
60
80
70

The examiner noted that audiometric test results for the right ear indicated a moderate, mixed hearing loss from 500 to 2000 Hertz, with severe loss at 3000 Hertz and no response at 4000 Hertz.  The examiner indicated that a pure tone frequency was obtained using a value of 105 decibels for 4000 Hertz.

The average pure tone frequencies for these values were 51 decibels for the right ear and 58 decibels for the left.  Speech audiometry revealed speech recognition ability of 94 percent in both ears.  Applying these values to Table VI, a numeric designation of I is obtained for the right ear, and a numeric designation of II is obtained for the left ear.  Table VII provides that a non-compensable evaluation is assignable for those numeric designations.

The record includes VA and private medical records of treatment for hearing loss. VA audiology treatment records reflect numerous visits for the adjustment of the Veteran's hearing aids.  VA audiology records reflect that the Veteran has reported difficulty hearing and understanding speech, even with hearing aids.  The records note a long history of chronic middle ear infections, multiple surgeries and hearing aid use.

Records from a private physician, Dr. D.B., reflect an assessment of chronic suppurative otitis media, status post atticotomy with bilateral high frequency hearing losses.

Records from Dr. S.T., M.D., dated in September 2007, indicated that the Veteran's bilateral conductive and high frequency sensorineural hearing loss is dramatic on the right side and significant on the left side. It was noted that the Veteran is unable to understand any normal speech without aids and that his problem has gradually progressed.

As the Board previously indicated in the May 2010 decision, the audiological findings warrant a non-compensable evaluation under Diagnostic Code 6100.  

The Board is precluded by 38 C.F.R. § 3.321(b)(1) from assigning an extraschedular evaluation in the first instance.  Instead, the Board must refer any claim that meets the criteria to the RO for referral for consideration of an extraschedular evaluation to the Director, Compensation and Pension Service.  Id.
In May 2010, the Board determined that the Veteran's hearing loss presented an exceptional disability picture, and the Board referred this matter to the Director of Compensation and Pension for consideration of an extraschedular evaluation.  
In a June 2010, the Director of Compensation and Pension reviewed the Veteran's file to determine whether extraschedular evaluation was warranted.  The opinion noted that VA records dated in December 1999 documented complaints of inability to hear well, despite hearing aids.   An audiologist commented that the Veteran had normal hearing with left ear speech frequencies and, therefore, should have adequate hearing in most, if not all, listening situations.  It was further noted that the Veteran underwent an audiological consultation in May 2004 and expressed concerns about losing hearing in the left ear.  The results showed decreased hearing in the left ear at 1500 HZ and above in most frequencies.  The right ear showed a slight decrease at a few frequencies, but the examiner stated that the veteran's hearing aid would probably accommodate the decrease.  A subsequent audiology consult, dated April 2007, showed right ear moderate sensorineural hearing loss at 250-2000 Hertz, severe hearing loss at 3000 Hertz, and profound hearing loss at 4000 Hertz.  The left ear showed moderate sensorineural hearing loss at 1500 to 2000 Hertz and a severe hearing loss at 3000 to 4000 Hertz.  

It was noted that the Veteran underwent a VA audiology examination in May 2007.  He complained of bilateral hearing loss with some difficulties understanding speech in background noise.  Objective findings showed the Veteran's speech discrimination was 94 percent in both ears.  His pure tone thresholds for the right ear were:  55/100, 50/2000, 90/3000, /4000.  Pure tone thresholds for the left ear were:  20/1000, 60/2000, 80/3000 and 70/4000.  It was noted that, in an August 2007 addendum, the examiner commented that the Veteran was retired and that his hearing loss was more of an issue with interfering with his activities.  

It was noted that the Veteran's August 2007 notice of disagreement indicated that he could no longer perform his work with confidence as a nurse practitioner due to hearing loss.  

The review noted that a September 2007 statement from the Veteran's daughter indicated that he had quite a loss of hearing.  Despite the Veteran progressing from one to two hearing aids, he still was unable to hear.  The Veteran's daughter also indicated that he had tried several types of styles of hearing aids over the last several years without success.  

A statement from Dr. Thickman, dated in September 2007, noted that the Veteran continued to suffer from frequent, foul smelling drainage due to chronic otitis media.  It was noted that Dr. Thickman also stated that the Veteran's bilateral conductive and high frequency sensorineural hearing loss was dramatic on the right side and significant on the left side.  The Veteran was reportedly unable to understand any normal speech without aids.

It was further noted that, according to the Board transcript dated in April 2010, the Veteran retired from the VA eleven years ago as a nurse practitioner due to his hearing disability.  The Veteran could not hear heart, lung or bowel sounds  sufficient to continue his responsibilities of patient care.  He reported that his hearing loss had affected his daily life as exemplified by difficulty with interpreting words and speech, as well as the inability to hear certain sounds.  

The Compensation and Pension review determined that the evidentiary record fails to demonstrate an exceptional or unusual disability picture for bilateral hearing loss that renders application of the regular rating criteria impractical.  The review concluded that the evidence does not show that the Veteran's service-connected bilateral hearing loss causes hospitalizations or "marked" interference with employment, as the Veteran has been retired for a period  of over 10 years.  The reviewer stated that the Veteran's symptomatology, such as the difficulties interpreting speech and hearing sounds, would be expected functional impairments associated with a hearing loss disability.  The reviewer concluded that the clinical evidence was wholly consistent with the requisites under 38 C.F.R. § 4.85, Diagnostic Code 6100 for the assignment of a 0 percent evaluation.

In January 2011, the Veteran submitted a statement from a VA physician who previously worked with him.  The statement noted that the Veteran had been employed as a nurse practitioner at a VA medical center since 1983.  It was noted that the Veteran had long been limited by his hearing deficit, related to past surgery for cholesteatoma.  It was noted that the Veteran must use bilateral hearing aids and can no longer perform auscultation of the heart, lungs, abdomen or blood vessels.  The VA physician indicated that this malady severely limits the Veteran's ability to practice his profession and resulted in his retirement from the VA.  He had not been able to pursue employment as a nurse practitioner in the private sector.  The physician opined that the Veteran's hearing deficit had rendered him virtually totally disabled for the practice of his profession.  

The Board has carefully considered the evidence as set forth above.  The Board finds that the Veteran's hearing loss disability does present an exceptional or unusual disability picture because it has been productive of interference with his employment as a nurse practitioner.  This finding is supported by the statement of the VA physician who indicated that the Veteran was severely limited in his occupation and retired due to his hearing loss.  The Board therefore concludes that the Veteran's bilateral hearing loss disability warrants the next higher rating of 10 percent on an extraschedular basis.  The Veteran has indicated that his hearing loss has resulted in unemployability.  The claim of TDIU is addressed in additional detail below.         


ORDER

An extraschedular disability rating of 10 percent for bilateral hearing loss is granted.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009).the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.

The Veteran has presented testimony and medical evidence indicating that he is unemployable due to his service-connected hearing loss.  The Veteran testified that he retired due to his hearing disability.  A VA personnel health audiogram  indicated that the Veteran failed an employee health screening.  As noted above, a VA physician statement dated in January 2011 indicated that the Veteran was disabled for the practice of his profession. 

A TDIU may be granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service- connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2010).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice- connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

The Board finds that the Veteran should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  Send the Veteran a VCAA notice letter that pertains to claim of TDIU.

2.  Schedule the Veteran for a VA examination for TDIU. The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that such a review was conducted.  The examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's service-connected disabilities, in and of themselves, prevent him from securing or maintaining substantially gainful employment. The examiner should provide a detailed description of how the Veteran's hearing loss affects his employability and a rationale for any opinion expressed.

3.  Following the requested development, readjudicate the claim for on whether the evidence warrants referral of the Veteran's claim for consideration of an extraschedular evaluation and the issue of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


